Case: 18-60170      Document: 00515110098        Page: 1     Date Filed: 09/09/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                       __________                   United States Court of Appeals
                                                                             Fifth Circuit

                                     No. 18-60170                          FILED
                                      __________                   September 9, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
CASMIRO CRUZ TELLEZ,
also known as Casimiro Cruz, also known as Casimiro Cruz Tellez,
      Petitioner,

Versus


WILLIAM P. BARR, U.S. Attorney General,
      Respondent.

                              _______________________

                         Petition for Review of an Order of
                         the Board of Immigration Appeals
                                 No. A042 214 710
                              _______________________




Before SMITH, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM: *

      Under 8 U.S.C. § 1252(b)(5)(B), there is a genuine issue of material fact
as to the petitioner’s claim of United States citizenship. IT IS ORDERED that
the petitioner’s motion to transfer the petition for review to the United States



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-60170   Document: 00515110098     Page: 2   Date Filed: 09/09/2019


                               No. 18-60170

District Court for the Western District of Texas for review of his citizenship
claim is GRANTED. The appeal is DISMISSED. This order is not to be con-
strued as a comment on citizenship or any other issue.




                                      2